—Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered December 23, 1993, convicting defendant, after a jury trial, of attempted murder in the first degree and robbery in the first degree, upon a jury verdict, and sentencing him, as a second felony offender, to consecutive terms of 20 years to life and 8 to 16 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Credibility issues were properly presented to the jury and we see no reason to disturb its determinations (see, People v Gaimari, 176 NY 84, 94). We have reviewed the speedy trial claims raised in defendant’s pro se supplemental brief and find them to be without merit. Concur—Murphy, P. J., Sullivan, Tom, Mazzarelli and Colabella, JJ.